Title: To Benjamin Franklin from ——— d’Aguiton, 28 April 1778
From: Aguiton, —— d’
To: Franklin, Benjamin


Paris, Hotel Platriere Rüe Platriere 28 April 1778
Mr. Aguiton presents his respects to Mr. Franklin and Sends him Inclos’d a Letter from his friend Hutton, which he would have deliver’d in person but that he understands Mr. Franklin is frequently engaged on business, and as he Should be happy to wait upon him before he Leaves this Country he would take it as a particular favour if Mr. Franklin would permit him to go and pay him his respects whenever he is at Leisure.
 
Addressed: Monsieur / Monsieur Franklin / Maison de Monsieur Chaumont / à Passy
Notation: Aginton Paris 28 avril 1778.
